Citation Nr: 1815414	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1964 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's hypertension requires continuous medication, but has not been shown to result in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2018.

The Veteran was also provided a VA examination and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran asserts that he is entitled to a compensable rating for his service-connected hypertension.  In the September 2011 rating decision, the Veteran was granted hypertension at a noncompensable rate effective July 13, 2011.  The Veteran asserts that his hypertension requires continuous medication, and thus, he is entitled to a 10 percent rating.

Hypertension is evaluated under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

The Veteran's medical records show that he is prescribed medications for his hypertension and continues to take hypertension medications.  Despite medications, the Veteran has had a blood pressure reading showing diastolic pressure of 100 in March 2014.  Otherwise, his hypertension was been controlled with medication.

At the January 2018 Board hearing, the Veteran testified that without medications, his blood pressure went to 200/100 or higher.  In January 2018, the Veteran's physician reported that he required hypertension medications and should not stop taking them.  The Veteran's statements and medical records show that his hypertension requires continuous medication for control.  The requirement of medication for control is credibly reported for many years and medically documented during the course of the appeal.

The Board cannot know what the Veteran's diastolic pressure would be without medication at this time.  However, the record does reflect that the Veteran's diastolic pressure has been 100 despite being on medication.  Considering the requirement of medication for control, the Board finds that the manifestations of the Veteran's hypertension more nearly approximate the criteria for a 10 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board grants a 10 percent rating for hypertension.  However, the Veteran's hypertension does not meet the criteria for a 20 percent rating.  Specifically, at no time has the record shown that his diastolic pressure has been predominantly 110 or more or that his systolic pressure has been predominantly 200 or more.  For example, at his examination in January 2018, the Veteran's blood pressure was 138/76, 124/82 and 168/84.  

As such, an increased schedular rating of 10 percent is granted, but no higher.


ORDER

A 10 percent rating for hypertension is granted, subject to the provision governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


